﻿Mr. President, it is indeed an honour and a privilege to greet you on your unanimous election, because you bring to this high office not only your outstanding skills and rich experience, but also something of the idealism and high sense of morality that characterizes your country's role in international affairs.
25.	It is also no mere formality when I express our great appreciation for the leadership provided by Mr. Lievano of Colombia as President of the thirty-third session of the General Assembly. The zeal and ability he displayed in discharging his responsibilities has enhanced his reputation, as well as his country's prestige.
26.	In the exemplary dedication to duty and the practical wisdom of our Secretary-General, Mr. Kurt Waldheim, we have an assurance that the challenging tasks ahead will be met with faith and fortitude, vision and constructive statesmanship.
27.	Our family of nations has grown as Saint Lucia, our youngest and newest Member, has joined us. We wish the people of Saint Lucia prosperity and assure them of our goodwill and co-operation in the responsibilities awaiting them.
28.	India comes to this Assembly with the strength of a tradition which is more than 4,000 years old, dating from when our Vedic ancestors had the insight to declare; "the soil is my mother; I am the son of the earth". This was the germ of the concept of "one world", the unity of which was to be ensured by peace. This is why "peace, peace and peace" has been my country's constant invocation.
29.	I stand here today conscious of this rich heritage and of its reflection in the continuing national consensus which prevails in the pursuit of international objectives. Independent India's policies and attitudes to international problems show a continuity and consistency of which we are proud.
30.	Since the time, 31 years ago, when India's first Foreign Minister and Prime Minister, Jawaharlal Nehru, declared in this Assembly that "India adhered completely to the principles and purposes of the Charter'’, there has been in our expressions of support of the United Nations and its Charter every year a repetitive rhythm which should not be mistaken for ritual or formality. The United Nations unmistakably symbolizes the best balance between the right to independence and the compulsion to work together. It rep-resents a warning that we can survive only in good- neighbourliness. If international, problems have been aggravated at times during the 34-year career of this Organization, this is due to the fact that in our national perspectives we have overlooked the fact that we form one world and not 152 worlds of various sizes. Despite all the lessons of history, we are still bogged down in short-term problems and are still overlooking the fact that our long-term destinies are intertwined and must be safeguarded.
31.	If we look back over the decade of the 1970s, which are now drawing to a close, we find repeated confirmation of the Tact that the world's political problems arise from the short-term perspectives of many of the powerful-nation States which virtually distort the long-term imperatives. If we still see recalcitrant imperialism, malevolent or defiant racism, persistent habits of intervention, manipulation, domination and even aggression, this is because there are forces trying to stem the tide of history. So many world-wide and regional problems are the result of the obdurate refusal to accept the logic of coexistence and co-operation.
32.	This Assembly is meeting again after one more year and it can be seen that the world has been changing fast. The past year has not been more tranquil or less dangerous. The world continues to hang precariously between war and peace, development and stagnation, domination and justice. Many of the old myths have died,-but not the belief in them. The time when the world order could be maintained through the strength of military establishments is over. While many still see military power as supreme, its political consequences often mean that it cannot be used. No doubt there is a fleeting intellectual realization that things have changed, but this has not kept pace with the formulation of foreign policy by important countries.
33.	The days of an imperial role are gone; neither is there any scope for imperial management. Even the management of crises can no longer be left to a few great Powers, although they have an important responsibility. Countries may differ in power, wealth and beliefs, but the world community cannot be managed now without the voluntary participation and equitable involvement of the largest possible number of countries.
34.	It is also clear that the leverage of the weaker countries is a factor to be reckoned with in the emerging international order. Military power may have remained concentrated in a few hands, but popular power, if one may use that term, has become more widely dispersed. Recent events have again shown that, given will power and determination, even a small Power can hold a big Power at bay. The strength of the non-aligned movement is really the collective leverage exerted by the weaker countries on the global scene. This collective leverage, reflected in the demand for a new international economic order, is in essence a call for the democratization of world power.
35.	We are indeed in an era of increasing plurality. Just as the managerial revolution has replaced family management, the transformation of the world situation has brought about a diffusion of the power to shape and influence events. This requires a new awareness, a new approach and a new adjustment which would facilitate the evolution of a more just and equitable world order.
36.	May I underline in this context the growing revolutionary significance of a factor that has been emerging over the last two decades in the United Nations. The fact that well over 90 Members of the United Nations have joined the non-aligned movement has affected a quiet revolution in the functioning of the international organization. This constitutes a guarantee against the misuse of the United Nations or for that matter, of any intergovernmental organization.
37.	The fundamental problems of May arise from not accepting the natural and the inevitable. We have seen resistance and delay in the process of decolonization and the fulfilment of the will of all peoples for freedom and national emancipation. Even today, this important historical process is not complete. The war in VietNam arose from attempts to frustrate the national aspirations of the Vietnamese. We failed to recognize, and perhaps we still often deny in action if not in affirmation, the fact that each nation has the right to choose its own pattern or political system for social and economic fulfilment. Today, we see the vindication of the notion implicit in the first principles of the United Nations Charter: that differing ideological and socio-economic systems have to coexist. As an Indian, I cannot but recall that the principles of coexistence were first enunciated in the middle of the 1950s and enshrined ill the Declaration adopted by the African-Asian Conference, held at Bandung in 1955.
38.	Detente was enthusiastically acclaimed by some, much wished for by many. But in its realization we find that the effects of the cold-war years have been effaced neither in the functioning of this Organization nor in the various regions of the world. There is even a danger of detente’s becoming a facade behind which the role of the Organization stands reduced in the priorities of the great Powers and, paradoxically, regional wars and conflicts also flourish.
39.	Surely, if detente means the mere normalization of bilateral relations among the great Powers, then the vast majority of members of the international community will have little interest in it. Though normalization among great Powers is essential, an honest detente has to be global and universal and this indeed is our goal.
40.	It would also be wrong to assume that the process of even this limited detente is irreversible. The stalemate in the ratification of the treaty resulting from the second round of SALT negotiations, the deepening crisis in West Asia, the hardening of attitudes in relation to southern Africa, the polarized postures in Southeast Asia and the disturbing trend towards the formation of destabilizing political combinations are ominous portents.
41.	Consequently, reinforcing the fabric of peace must remain the primary concern in our discussions. Progress on disarmament in all its various aspects has to be seen as the touchstone of our commitment to peace. Lasting world peace can stand only on the foundation of effective disarmament.
42.	We must remind ourselves that the United Nations was established to save "succeeding generations from the scourge of war." For as long as nuclear stockpiles exist in the world, there is a definite threat of a nuclear holocaust. Nuclear war is possible through accident, miscalculation, misperception and impulsive or irrational behaviour under tension. The most urgent task facing humanity today is to delegitimize nuclear weapons, to dismantle the hierarchical international order that supports the present military system and to replace it by an alternative security system based on peaceful coexistence and the acceptance in practice of the equal sovereignty of all nations and of die right of each nation to choose its national and international policies.
43.	The tenth special session of the United Nations General Assembly, devoted to disarmament, laid down a programme of action for nuclear disarmament. That programme consisted of steps for freezing the present nuclear arms race and for initiating reductions leading to the eventual elimination of all existing stockpiles of such weapons. It is a matter of deep regret that, despite the consensus behind that programme, there has been no progress towards its implementation. We are particularly concerned to note that the draft of the comprehensive test-ban treaty is not yet ready and the negotiations continue at a glacial pace. We strongly urge that the draft of the treaty be finalized without further delay.
44.	We welcome second SALT treaty. But it is only a beginning—though an important beginning, which must be formalized and implemented so that the world may move further towards real nuclear disarmament. At the same time we cannot but note with regret that that treaty does not incorporate any measure for the reduction of nuclear arsenals and that the growing and deadly sophistication of nuclear weaponry presents an ever greater danger to mankind.
45.	Much is being said, and rightly, about the problem of the proliferation of nuclear weapons. 1 think it would be pertinent to remember that it was India that brought this issue to the attention of the United Nations when, in 1964, it specifically asked for the inclusion in the agenda of an item entitled "Non-proliferation of nuclear weapons".  Our approach was based on the premise, born of bitter historical experience, that both horizontal and vertical proliferation was integral parts of the problem which needed to be dealt with as a whole. The General Assembly accepted this concept and resolution 2028 (XX) stated that:
' 'The treaty should embody an acceptable balance of mutual responsibilities and obligations of the nuclear and non-nuclear Powers".
46.	Unfortunately the Treaty on the Non- Proliferation of Nuclear Weapons concluded in 1968 deliberately sought to alter this concept. It addressed itself only to the aspect of horizontal proliferation, and if the Treaty has become an unworkable document, it is only because of this narrow and illogical approach. The protagonists have been trying to buttress their position by cartel- type arrangements and further discriminatory measures, such as the establishment of the so-called "London Club" of nuclear suppliers and the attempted imposition of full-scope safeguards, on the peaceful nuclear activities of non-nuclear-weapon States, something that the nuclear-weapon States are themselves not prepared to accept.
47.	In a world where we now grapple with the task of evolving the methodology of a new international economic and political order based on justice and equity, it would be nothing short of anachronism for some Powers to play the role of barons and overlords in a system of nuclear feudalism. Such an attitude tends to make nonsense of national independence, equality of nations and the very concept of peaceful coexistence that is at the heart of the United Nations. 
48.	It may be recalled that during the special session on disarmament held last year, India took two significant initiatives—one seeking the non-use of nuclear weapons under any circumstances,  and the other calling for a suspension of nuclear-weapons testing pending a complete ban.8 We are gratified at the endorsement that the Assembly at its thirty-third session gave to those initiatives. We would urge the nuclear-weapon States on whom the primary responsibility lies to take meaningful steps in this direction.
49.	One further initiative I have in mind is the dissemination of public knowledge and through it the creation of enhanced awareness and popular will against the use of nuclear weapons. Efforts to build world public opinion would assist the Governments concerned to turn away from the path of nuclear competition in the direction of practical measures for avoiding nuclear war. The United Nations has achieved significant success in the past in helping to rouse the conscience of mankind on a number of humanitarian issues, through a variety of special observances. Would it not be appropriate that this vital question, on which depends the future and fate of man himself, should receive similar attention? It is only fitting that the second Disarmament Decade should begin next year with measures aimed at mobilizing world opinion for international co-operative action to consolidate world peace. The year 1980 could be the commencement year for laying the foundations for eliminating for ever the danger of nuclear war.
50.	If I have spoken at length on nuclear disarmament, it is because of the overwhelming fact that nuclear weapons, with their mind-boggling destructive capacity and their increasing degree of "overkill", constitute the greatest danger to mankind.
51.	The relationship between disarmament and development has been stressed by many earlier speakers, and I need not dwell upon it at any great length. The point has often been made that the total annual world military expenditure, now exceeding $400 billion, is equivalent to half the combined gross domestic product of all the third-world countries. It exceeds the global government expenditure on education and is more than twice the expenditure on public health services. In a world seriously afflicted by an energy crisis, by inflation, unemployment, mass poverty and so forth, it is surely criminal that our dwindling resources should be expended in this extravagant fashion for military purposes. In this, the International Year of the Child, is it not revolting that one Trident submarine costs as much as would be needed for the schooling of 16 million children in developing countries? What is the legacy we shall be leaving for our children if we continue in the present insane manner in the name of safeguarding security?
52.	Another problem that threatens civilized existence is the criminal combination of racist policies and colonial ambition that adds up to apartheid. A minority regime continues to violate openly and flagrantly the resolutions, decisions and sanctions of the United Nations and to subject the majority of the South African people to extreme forms of degradation, repression and torture. This situation is a reflection of the barrenness of our ritualistic reiteration of opposition to apartheid without our being able to ensure effective and comprehensive action against it. We have to mobilize the entire world community, without exception, if the opposition to this outrage is to be credible and effective. We should like to reaffirm our continued support for the measures to implement mandatory economic sanctions against South Africa. We also reiterate strongly our opposition to the economic and military collaboration—including nuclear collaboration—between certain Western countries and other States with South Africa.
53.	In Namibia, the action of the General Assembly and the Security Council over the last decade and beyond constitutes a history of lost opportunities. This continuing inefficacy casts serious doubts on the prospects for success of the United Nations plan for Namibia.  SWAPO, for its part, has displayed a consistent willingness to accept United Nations-supervised elections for the transition to majority rule and independence in Namibia. As long as South Africa continues its illegal presence inside Namibia, a just and peaceful change-over would be well-nigh impossible. My delegation fully supports the adoption by the Security Council of concrete measures to compel South Africa to end its illegal occupation of Namibia.
54.	In Zimbabwe, the liberation struggle continues at great cost in human suffering and ominous portents of escalation. The Rhodesia Constitutional Conference currently considering the problem of the transfer of power to the majority oscillates between hope and des-pair. We had welcomed the Lusaka agreement and had cautioned that its implementation should be a matter of time- bound urgency. We hope that a constitution acceptable to the Patriotic Front will be evolved in the Conference.
55.	In West Asia, developments in relations between certain States should not obscure consideration of the deteriorating situation in the occupied Arab territories in southern Lebanon.
56.	India believes that nothing but a comprehensive solution of the problem will bring about peace in the area. Central to this settlement is the exercise by the Palestinian people of their inalienable rights, including the right to establish an independent State in their own homeland; the total and unconditional Israeli withdrawal from all the occupied Arab territories, including the Holy City of Jerusalem; and, finally, the right of all States in the region, including Arab Palestine, to live within secure borders. Full and equal participation of the PLO in any peace negotiations is a sine qua non for a final settlement. The growing threat to international peace and security resulting from Israeli policies and partial solutions can no longer be ignored, The continued Israeli acts of aggression in Lebanon also bear testimony to the Israelis' belligerent intentions.
57.	It is also painful to note that Cyprus continues to suffer foreign occupation of a sizeable part of its territory. We welcome the 10-point agreement reached in May 1979 and we urge the parties concerned to recognize each other's legitimate rights and interests and to display a spirit of mutual accommodation. Let us hope that the talks will lead to a just and peaceful resolution of the problems between the two communities, within the framework of the unity, sovereignty, territorial integrity, political independence and non-alignment of Cyprus.
58.	The South Asian region, earlier plagued by war and dissension, is now freer from tensions. We have been able to respond to each other's interests and concerns in a spirit of accommodation. My country feels a sense of satisfaction at the resolution of some intractable problems. The improved environment provides scope for greater contacts and co-operation which will benefit the countries of the region. We rejoice that at last the entire subcontinent is now committed to the principles and policies of non-alignment and of peaceful coexistence. All this should augur well for peace and stability in the region. If, however, I advert to Jammu and Kashmir, which is an integral part of India, it is because there was reference to it by the foreign affairs adviser to the President of Pakistan in his statement to this Assembly on 1 October. We have repeatedly made it clear that United Nations resolutions have ceased to be relevant and the Simla Agreement holds the field. So the issue has to be bilaterally settled in accordance with the Simla Agreement.
59.	We are happy that in the region of South-East Asia, economic co-operation and efforts to establish a zone of peace, freedom and neutrality on the initiative of the Association of South-East Asian Nations have been making progress in spite of the many pressures operating in the area.
60.	We had thought that the retreat of foreign troops from Viet Nam over four years ago would usher in a new era of peace and co-operation in Indo-China and in the whole region of South-East Asia. That expectation was, unfortunately, short-lived. Foreign intervention and foreign involvement in Indo-China continued in new forms distorting the entire situation in that strategic area. Distrust and suspicion are rife in the region, as is the apprehension that great Powers may become involved. In consequence, the countries of Indo-China have not been allowed to settle down in peace to the reconstruction and development of their economies.
61.	The Sino-Viet Nam border remains tense, and there is no peace in Kampuchea as yet. We ardently hope that the tension between China and Viet Nam will not be allowed to escalate, and we believe that boundary questions and other problems between two great neighbouring Asian countries can and ought to be resolved through peaceful and friendly negotiations.
62. 	The brave people of Kampuchea, with whom we in India have age-old cultural ties, have been subjected to untold misery and deprivation. The present situation demands statesmanship from all parties, so that peace, stability, mutual confidence and co-operation may be restored, and so that respect for the personality and independence of every State can be strictly observed.
63.	There have been some indications that at least the humanitarian problems could be mitigated through goodwill and a constructive approach. We should like to congratulate the Secretary-General for the success of the United Nations-sponsored Geneva conference on the Indo-China refugees.  It is gratifying to note that since that conference the exodus of refugees has dropped to a trickle.
64.	The spectre of famine, however, looms large over Kampuchea. We welcome the recent understanding for extending international emergency relief and assistance. India would be ready to make its modest contribution in this regard.
65.	India is firmly committed to the creation of a zone of peace in the Indian Ocean, as envisaged in the Declaration of the General Assembly. The increase, over the years, in great-Power military presence in the Indian Ocean and the further strengthening of military bases, such as Diego Garcia, are a matter of serious concern. On the most important issues pertaining to the implementation of the Declaration, the majority of the littoral and hinterland States were able to adopt a common position at the meeting held in New York in July this year.
66.	We invite the participation of all permanent members of the Security Council and the major maritime users of the Indian Ocean in the work of the Ad Hoc Committee on the Indian Ocean with a view to convening a conference on the Indian Ocean.
67.	It was a disappointment for us when the negotiations between the Soviet Union and the United States for the reduction of their military presence in the Indian Ocean were abruptly suspended in March 1978. We welcome the agreement reached at the Vienna summit to resume the dialogue and urge early and meaningful negotiations.
68.	In the field of human rights, it is immensely important to realize that, in the ultimate analysis, individual human rights must rest on the foundation of collective human rights. National liberation creates the framework for the latter, and only after achieving it can one think of ensuring human rights for individuals. The stability of newly gained freedom is essential for ensuring socio-economic change and for the widening and deepening of the ambit of human rights. These need to be properly institutionalized, for only thus will there be a safeguard against their possible abuse, suppression or total eclipse.
69.	The present world economic order continues to follow the rule that to him who hath even more shall be given. The two United Nations Development Decades, one of the 1960s and the other of the 1970s, and a series of protracted negotiations, have proved sterile exercises, belying the hopes that had been raised that inequity between nations need not be an inexorable law and that, for reasons as much economic as ethical, the rich should assist the poor.
70.	We are now on the threshold of the third United Nations Development Decade, covering the 1980s, and of the special session of the United Nations which will be held next year. Despite the bleakness of past experience, we must not miss this opportunity to impart a momentum to the negotiations for establishing a new economic order. Among the vital requirements of such an order, is an international trading system that would be more responsive to the needs of developing countries. Multilateral trade negotiations portend nothing more than disappointment for the developing countries. Protectionism by advanced countries grows unabated and has assumed new forms. The fifth session of UNCTAD concluded in Manila without coming to grips with the issues that relate to the structure of the present economic order. The special session must therefore address itself squarely to the task of dealing with basic structural issues if it is to have any meaning. The current imbalance; the dependence and external vulnerability of the developing countries; the urgent need to make a perceptible dent in the worst aspects of mass poverty—these are a few of the issues that the developed countries need to look at from a fresh perspective. Without giving up existing commitments, they will have to conceive new forms of resource transfers, which can ensure that responsibility is shared and which are capable of leading us to greater common prosperity. Even though the main thrust towards development should come from the developing countries themselves, the developed world in its own enlightened self-interest must realize that its prosperity is best ensured if the world at large can meet its basic minimum requirements, thus forming a large and growing market for developed countries.
71.	The disparity in the dissemination of scientific knowledge and technological know-how in the world is one of the basic causes for the widening gap between the developed and developing nations. The United Nations Conference on Science and Technology for Development, recently concluded at Vienna, was successful in focusing attention on this question and in evolving an agreed plan of action at the international level.  We hope that the new Intergovernmental Committee on Science and Technology for Development will be able to promote agreement on adequate and sustained measures for the transfer of technology to the developing countries.
72.	The developing countries expect to, and indeed must, participate fully in the world decision-making processes. Having abandoned, with the earlier decades, the framework that was formulated for appraising performance and ensuring joint responsibility of both the North and the South, we have yet to agree on a draft of the preamble of a new international development strategy. We run the risk of going to the special session marking the commencement of the third development decade without an agreed strategy, jeopardizing the outcome of the Decade itself.
73.	Similar mechanisms to promote international accountability are required in specific areas of multilateral economic functioning particularly within UNCTAD and UNIDO. One of the principal tasks at the forthcoming Third General Conference of UNIDO to be held in New Delhi in 1980 will be to equip the agency with an effective mechanism to examine and monitor the implications of the Lima target of 25 per cent of the world's manufacturing output as the share of developing countries.
74.	Finally , the developing countries must not forget the imperatives of collective self-reliance as a major component of the new international development strategy. In fact, it could well provide the special session in 1980 its principal theme. When meshed together, the unutilized complementarities and the surplus resources of developing countries give the developing countries enhanced bargaining power with the developed world,
75.	India has, at the recent Sixth Conference of Heads of State or Government of Non-Aligned Countries, which met in Havana, taken a number of initiatives in fostering collective self-reliance. We have, with Bangladesh, proposed the establishment of a food security system for developing countries. Though a developing country which has had to feed an immense population, we in India today are in a position to make a modest contribution to any agreed international system of food security that may be evolved. It is time that the world, and especially the advanced nations, realized that food security is even more important than military security in maintaining peace and stability in the world.
76.	Similarly, the Havana Conference approved the proposal to study the possibility of establishing a project development facility. We hope that the facility would become operational by the end of 1980. India, with extensive experience in technology relevant to developing countries, is willing to collaborate with others in setting up facilities for research and training in priority areas, geared specially to their needs. We would be glad to share our experience and welcome their participation.
77.	The policy guidelines on reinforcing mutual solidarity recently adopted in Havana are a welcome expression of the political will of the non-aligned and other developing countries to co-operate among themselves to meet their minimum needs and emergency requirements. The guidelines, which are not confined to oil, have wide implications of a long-term nature, since they cover all primary commodities and raw materials. It is our sincere hope that these policy guidelines will be expeditiously translated into concrete commitments.
78.	Another problem which has bedevilled the evolution of a just and equitable world economic order has been the energy problem. Half of India's total import bill, for instance, is now accounted for by oil imports and the latest round of price increases has further raised the burden by a crushing $1.4 billion per year. Even more critical has been the problem of securing minimum requirements of petroleum from the world market, where we have to compete with the affluent nations.
79.	I need hardly emphasize the enormous significance of energy in the context of developing economies, characterized as they are by limited substitution possibilities for priority uses such as transport, by the high capital intensity of alternative energy resources and by the problems inherent in reducing a level of consumption which is already at the bare and essential minimum. Clearly these countries are particularly vulnerable to the world oil situation. Is it not unconscionable that out of the total world consumption of 60 million barrels a day the United States, Europe, Japan and Canada should together consume 45 million? Or that in the year 2000 the per capita daily consumption of oil will be 62 barrels in North America, 32 for each European, 10 for those living in the oil-producing countries and only some 4 barrels for the rest.
80.	All the developing countries should have a right, indeed a special right, to secure a fair share in the world consumption of energy and other raw materials.
81.	In the ultimate analysis, the question involves the principle of equity. The core of the present resource crisis is the attempt by developed countries to pre-empt the bulk of the world's natural resources in order to maintain their current pattern of consumption and continue their existing life-styles. The disaster that profligate consumption is leading to calls for a change in fife-styles in developed countries. Such a change is also necessitated by the imbalance between material and spiritual growth that has prompted many in the West to turn to the philosophy of the Orient in their quest for inner peace and harmony. Echoing the present predicament of the mature industrial or post-industrial societies, T. S. Eliot spoke of " . . .the torment of desire unsatisfied and the greater torment of desire satisfied".
82.	The political, economic and social order in our world has to be refashioned not only with reference to ourselves but for the sake of the future of our children. Appropriately, the observance of the International Women's Year and the International Year of the Child has coincided with the efforts at promoting a new inter-national economic order. With the mother and the child at the core of our thoughts we obviously cannot concentrate on a political order based on power and exploitation and a development process which is myopic and inequitable. In fact, if the process is to begin with the child in the mother's womb, as it ought to, we have to work for the creation of a total environment which would ensure equality at birth to every child and provide for his development throughout the formative period. The symbolic significance of observing a particular year as dedicated to a particular cause can only find real meaning if the problem is considered in a larger perspective. Standing on the threshold of the 1980s, we shall have to begin the desired development process now.
83.	Is it not a pity that we assemble here year after year to do little more than patch up our petty quarrels and pay lip service to some lofty ideas and principles? It is time we ceased to concern ourselves merely with the past and the present and began to look to the future with the spirit of collective creativity which must be the hallmark of the United Nations system. The United Nations has to be not merely the engineer of truce but rather the architect of a new era—an era that could see the rise of the new man of the twenty-first century. To do this, we need to help the United Nations to extend the frontiers of its perception. The time to do so is now.